LACOMBE, Circuit Judge.
Under the Acts of 1887 and 1888 there can he no removal where the controversy is not one of which the circuit court would have original jurisdiction. The suit or action now under consideration seeks, among' other things, the establishment of a certain document as a will. Whether this court would have jurisdiction to entertain such a suit, and administer so much of the relief prayed for, seems to be a question not altogether free from doubt upon the authorities. Where doubt exists, the practice in this district is to remand. Farmers’ Loan & Trust Co. v. Hoffman House (Jan. 16, 1894, unreported), where the opinion of Judge Caldwell in Fitzgerald v. Railway Co. (C. C.) 45 Fed. 812, was concurred in and followed. The motion to remand is granted.